Citation Nr: 0007646	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  91-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastric ulcer with reflux.

2.  Entitlement to an initial compensable evaluation for 
right lateral thigh and buttocks varicosities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from May 1978 to August 1989.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) comes from a rating action in May 1990 by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.

Service connection is also in effect for degenerative disc 
disease of the lumbar spine, evaluated as 60 percent 
disabling; residuals of meningitis with vascular headaches, 
rated as 50 percent disabling; bronchial asthma, evaluated as 
10 percent disabling; eczema and tinea pedis, evaluated as 10 
percent disabling; fibrocystic changes of the right breast, 
chronic right maxillary and frontal sinusitis, and urinary 
tract infections, all evaluated as noncompensably disabling.

During the course of the current appeal, the M&ROC granted 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) 
retroactively to August 11, 1989.  Other actions have been 
taken during the course of the current appeal which are no 
longer relevant to the pending claims.

This case was remanded by the Board in November 1991 and 
February 1993 for additional development of the record.  

In a decision in December 1998, the Board found that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
kidney disorder, or for a chronic acquired disorder of the 
left knee, and denied the appeal on both of those issues.






The Board also denied entitlement to an evaluation in excess 
of 60 percent assigned for degenerative disc disease of the 
lumbar spine; and denied entitlement to an evaluation in 
excess of 50 percent for residuals of meningitis with 
vascular headaches.  

The Board remanded the case for development on the issues 
herein concerned.  The development was completed, the M&ROC 
continued the prior ratings and after appropriate procedures, 
the case was returned to the Board.

During the course of the current appeal, the veteran has 
introduced claims for entitlement to service connection for 
other disabilities including but not limited to a throat 
disorder alleged to be secondary to gastric reflux, and other 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).  These issues are not part of the 
current appeal.  

In a VA Form 21-4138 received from the veteran, dated in 
September 1999, she stated that she was "not claiming sinus 
or reflux at this time", but rather that she was "claiming 
that the reflux is causing infections in the throat requiring 
antibiotics".  The Board notes that the issues shown on the 
front cover have long been under consideration as part of the 
current appeal; arguments have been presented on numerous 
occasions in that regard; and the case was most recently 
remanded for additional evidence thereon.  

In this light, the Board does not find that the 
correspondence of September 1999 from the veteran constitutes 
withdrawal of her claim with regard increased rating for her 
already service-connected gastrointestinal disability as to 
fully comply with 38 U.S.C.A. § 7105(b)(2) (West 1991); 38 
C.F.R. §§ 20.202, 20.204(b),(c) (1999), and accordingly, that 
issue remains as part of the current appellate review.





The Board also notes that with regard to these two remaining 
appellate issues, the case involves an appeal as to the 
initial rating of the herein concerned disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
a separate rating can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  The issues have been accordingly characterized as 
reported on the title page.


FINDINGS OF FACT

1.  The veteran has complaints of constant heartburn 
increased with eating and drinking, regurgitation on a daily 
basis, and demonstrated mild to moderate gastroesophageal 
reflux, the aggregate of which symptoms more nearly 
approximate continuous moderate manifestations without anemia 
or weight loss or other more significant symptoms.  

2.  The veteran has a single, asymptomatic varicosity on one 
leg, without demonstrated circulatory impairment of any kind; 
her lower extremity pain and any complaints to include 
swelling at only the ankles which is not diminished by 
elevation, etc., are unrelated to varicose veins.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
gastric ulcer with reflux are reasonably met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.25, 
4.113, 4.114, Diagnostic Code 7305 (1999).




2.  The criteria for an initial (compensable) evaluation for 
right lateral thigh and buttocks varicosities are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.104, Diagnostic Code 7120 as in effect before and after 
January 12, 1998 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).



In every instance where the schedule does not include a 
noncompensable evaluation for a diagnostic code, a 
noncompensable rating is assignable when the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Gastric ulcer with reflux

Special Criteria

Under 38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress, pain, anemia, disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area, do not lend themselves to distinct and separate 
disability evaluations without violating fundamental 
principles relating to pyramiding (38 C.F.R. § 4.14).

A gastric ulcer, cited under Code 7304, may be rated by 
comparison to duodenal ulcer under Diagnostic Code 7305, 
which provides for a 10 percent rating when mild with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is assignable when moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  

A 40 percent rating is assignable when moderately severe with 
less than severe symptoms but impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 60 percent rating is assignable when 
severe, with delineated symptoms producing definite 
impairment of health.  38 C.F.R. § 4.114; Diagnostic Code 
7305. 

A 30 percent evaluation may be assigned for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
may be assigned with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114; 
Diagnostic Code 7346.

Factual Background

A review of the service medical records shows the veteran had 
a previous of history of ulcer with recurrence in February 
1979.  An upper gastrointestinal x-ray at this time showed a 
possible pyloric channel ulcer.  Additional upper 
gastrointestinal x-ray showed an ulcer in the pyloric 
channel.  A July esophagogastroduodenoscopy showed prepyloric 
erosion.  Microscopic diagnosis  showed campylobacter 
pyloric, acute and chronic gastritis.

VA conducted a general medical examination of the veteran in 
October 1989.  A clinical of the digestive system disclosed 
the abdomen was soft and flat. There were no scars, masses or 
tenderness other than a lower midline abdominal scar from a 
previous appendectomy.  The pertinent diagnosis was recurrent 
peptic ulcer disease.

In May 1990 the RO granted entitlement to service connection 
for gastric ulcer with assignment of a noncompensable 
evaluation.

VA outpatient records show that the veteran has complained of 
recurrent diarrhea, and on occasion, of nausea or abdominal 
cramping.  However, for the most part, these annotations have 
been in connection with her numerous other disabilities 
and/or medications taken therefor, and have not been related 
by medical opinion, as identified in the clinical records, to 
her service-connected gastric ulcer disease.

A colonoscopy to her cecum with biopsies, undertaken by VA in 
August 1997 due to her complaints of chronic diarrhea, was 
negative. 

On VA examination in May 1999, the veteran gave a history of 
gastric ulcer diagnosed in about 1980.  She also reported 
having had a hiatal hernia and said she took medications to 
control her symptoms.  She complained of constant heartburn 
increased with eating and drinking, and said she had 
regurgitation at least once a day.  The veteran reported that 
she had constant esophagus pain and epigastric burning was 
constant as well.  There had been no change or blood in her 
stools and no weight loss.  She drank 2 cups of coffee a day.  

On examination, the abdomen was soft, nontender and without 
organomegaly.  Symptoms (pending upper gastrointestinal 
series) were felt to be suggestive of gastroesophageal reflux 
disease (GERD) and/or esophagitis. 

On upper gastrointestinal series with barium in June 1999, 
the veteran's swallowing mechanism was intact and there was 
no difficulty with the barium solution.  The esophagus, 
stomach, duodenal bulb and sweep appeared unremarkable.  
There was mild to moderate gastroesophageal reflux.  

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for her 
gastrointestinal disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her gastrointestinal disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the veteran has ongoing diarrhea and occasional 
nausea.  Some of these symptoms are felt to be due to her 
other disabilities and may be related on occasion to her many 
medications therefore.  A recent colonoscopy and biopsies 
were entirely negative.  

However, her symptoms also include complaints of constant 
heartburn increased with eating and drinking, regurgitation 
virtually on a daily basis, and demonstrated mild to moderate 
gastroesophageal reflux.  And while these symptoms and 
clinical findings are not unequivocal, the Board finds that 
they, in the aggregate, more nearly approximate continuous 
moderate manifestations without anemia or weight loss or 
other more significant symptoms as to warrant an initial 20 
percent rating under Code 7304, which is the most appropriate 
code for rating her gastrointestinal disability.  The Board 
finds no basis upon which to assign staged ratings.  See 
Fenderson, supra.


Right lateral thigh and buttocks varicosities

Special Criteria

Absent Secretarial determinations to the contrary, the Court 
has held that when there is a change in regulations, an 
appellant is entitled to the version which is more favorable.  

Pursuant to 38 C.F.R. § 4.104, when rating varicose veins 
(unde the regulations in effect prior to January 12, 1998 
when they changed), a noncompensable rating was assigned when 
there were mild symptoms, or with no symptoms, under Code 
7120.  

A 10 percent rating was assignable if there were moderate 
symptomatology with varicosities of the superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion.  Higher evaluations were assignable for unilateral 
or bilateral moderately severe involvement with circulatory 
impairment, etc. under Code 7120.

Under provisions in effect since January 1998, a 
noncompensable rating is assignable when asymptomatic 
palpable or visible varicose veins are present.  A 10 percent 
rating is assignable when there is intermittent edema of the 
extremity or aching and fatigue in the leg with prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  

A 20 percent rating is assignable when there is persistent 
edema, incompletely relieved by elevation of the extremity 
with or without beginning stasis pigmentation or eczema under 
Code 7120.  

Factual Background

A service medical record dated in 1984 shows the veteran 
reported with complaints of varicosities.  Clinical 
inspection was negative for any varicosities

An October 1989 VA general medical examination was negative 
for any large varicosities.

An early December 1993 vascular examination disclosed minimal 
varicosities on the right lateral thigh and buttocks area.  A 
mid-December 1993 examination disclosed no evidence of 
varicosities.

In August 1994 the RO granted entitlement to service 
connection for varicosities on the right lateral thigh and 
buttocks area with assignment of a noncompensable evaluation.

VA outpatient records show periodic complaints of leg cramps 
and other symptoms, but there are no findings that these 
symptoms have been related to varicosities.

On VA special examination in June 1999 the veteran reported 
lower extremity pain and swelling.  She reported having 
ongoing problems with her back and said that her ankles would 
swell up by the end of the day.  She had discomfort in her 
legs after walking for one block and this was not relieved by 
rest.  She felt a hot burning sensation in her legs, which 
was also ongoing at night while at rest.  She denied any 
significant swelling of her veins, and indicated that she had 
never had any venous problems in the past or a history of 
phlebitis or vein surgery.

The examiner noted that the veteran was living in the Deer 
Lodge, was 100 percent disabled from other problems and was 
receiving her care through VA in Helena. 

On examination there were no gross varicosities of the lower 
extremities.  There was minimal swelling at the veteran's 
ankles but not above.  All of her pulses were palpable 
including popliteal.  Her femoral Doppler's were within 
normal limits.  

There was no saphenofemoral incompetency and no significant 
varicosities.  There was a small branch varicosity at the 
posterior aspect of her left knee which was more reticular.  
The arterial blood flow test of her left lower extremity was 
greater than 1.0.

The examiner opined that the veteran was without any evidence 
of any significant venous disease.  There was no evidence of 
saphenofemoral incompetence, no varicosities and no changes 
due to chronic insufficiency.  Her arterial systems appeared 
to be intact.  It was felt that her symptoms were not due to 
claudication as she had this at rest, that it failed to 
resolve with rest, and that it was most likely that any leg 
pain was due to her chronic back lesion.  

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable rating for right 
lateral thigh and buttocks varicosities is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

The Board also notes that, in general, an allegation of 
increased disability is sufficient to establish as well-
grounded a claim seeking an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of her varicosities (that 
are within the competence of a lay party to report) are 
sufficient to conclude that her claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, op. cit.



The Board is also satisfied that all relevant facts have been 
properly developed with respect to the disability at issue 
and that no further assistance to the veteran is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a); Godwin v. Derwinski, op. cit. White v. 
Derwinski, op. cit. 

The veteran has complained that she has pain in her lower 
extremities, and swelling which does not change whether she 
is at rest or not.  Recent venous and arterially targeted 
examinations have shown virtually no sign of circulatory 
problems of any kind.  In fact, she had only a single small 
branch varicosity at the posterior aspect of her left knee 
which was more reticular and without symptoms.  Absent any 
evidence of more than minimal symptoms, at the very most, a 
compensable rating is not assignable under the criteria in 
effect either before or since January 12, 1998.  Accordingly, 
there is no basis for assignment of staged ratings.  See 
Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for right lateral thigh and 
buttocks varicosities.  

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that while the RO cited the 
provisions of this regulation, it did not dwell at length 
thereon.  However, this limited consideration is entirely 
understandable given the facts as related to these two 
remaining appellate issues, and more particularly, since a 
TDIU due to service-connected disabilities has been in effect 
since 1989.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Noting the current ratings in effect, including the TDIU, the 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of her service-connected 
disabilities herein concerned.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation of 20 percent for 
gastric ulcer with reflux is granted, subject to the 
regulations controlling the payment of monetary awards.

Entitlement to an initial compensable evaluation for right 
lateral thigh and buttocks varicosities is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

